Case 1:19-cv-00438-CMA-MEH Document 74 Filed 06/23/20 USDC Colorado Page 1 of 17




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge Christine M. Arguello


   Civil Action No. 19-cv-00438-CMA-MEH

   CELLECT LLC, a Colorado Limited Liability Company,

          Plaintiff,

   v.

   SAMSUNG ELECTRONICS CO., LTD., a Korean Corporation, and
   SAMSUNG ELECTRONICS AMERICA, INC., a New York Corporation,

          Defendants.


   ORDER GRANTING DEFENDANT’S MOTION FOR STAY PENDING INTER PARTES
        REVIEW AND EX PARTE REEXAMINATION OF ASSERTED CLAIMS


          This matter is before the Court on Defendants Samsung Electronics Co., Ltd.,

   and Samsung Electronics America, Inc.’s (collectively, “Samsung”) Motion to Stay

   Pending Inter Partes Review and Ex Parte Reexamination of Asserted Claims. (Doc. #

   56.) The Motion is fully briefed. 1 (Doc. ## 60, 61, 67.) For the following reasons, the

   Court grants the motion.

                                       I.      BACKGROUND

          Cellect is a technology development company that owns 21 patents covering,

   inter alia, complementary metal-oxide semiconductor (“CMOS”) image sensor



   1 The Court notes that Plaintiff Cellect LLC (“Cellect”) requested a hearing on the instant Motion.
   (Doc. # 60 at 15.) However, the Court has determined that a hearing would not materially assist
   in the disposition of the Motion.
Case 1:19-cv-00438-CMA-MEH Document 74 Filed 06/23/20 USDC Colorado Page 2 of 17




   technology. (Doc. # 1 ¶ 9.) CMOS technology is used in products with compact

   cameras, such as smartphones. (Doc. # 1 ¶ 11.) This case involves 11 patents (the

   “Asserted Patents”), 2 including 56 claims (the “Asserted Claims”), which cover CMOS

   technology. The Asserted Patents are all assigned to Cellect (Doc. # 1 ¶¶ 13–45) and

   all have expired. (Doc. # 56 at 15.)

          Cellect provided Samsung with notice of its patents in early 2014, and then

   provided Samsung with in-person notice of its alleged infringements of the Asserted

   Claims in February, 2014. (Doc. # 1 ¶ 46.) Five years later, on February 14, 2019,

   Cellect filed its complaint (“the Complaint”) (Doc. # 1) alleging that Samsung infringed

   the Asserted Claims. On May 28, 2019, Samsung filed a Motion to Dismiss pursuant to

   Fed. R. Civ. P. 12(b)(6). The Court denied that motion. (Doc. # 38.)

          On October 16, 2019, Samsung denied all of Cellect’s allegations in its Answer

   (Doc. # 39) and asserted the affirmative defense that the Asserted Claims were invalid

   pursuant to 35 U.S.C. §§ 102, 103, or 112. (Doc. # 39 ¶ 309.) After Samsung made

   repeated attempts to obtain a finalized list of Asserted Claims, (Doc. # 56-6 at 1),

   Cellect finally produced the list on December 19, 2019. (Doc. # 56 at 15.)

          In mid-February 2020, just before the end of a year-long statutory filing period,

   Samsung entered 5 ex parte reexamination (“EPR”) requests and 20 petitions for inter

   partes review (“IPR”) with the United States Patent and Trademark Office (“PTO”)

   challenging the validity of the Asserted Claims. (Doc. # 56 at 1.) On February 25, 2020,



   2
    The 11 Asserted Patents are numbered: 6,043,839; 6,275,255; 6,982,740; 9,186,052;
   9,198,565; 9,667,896; 6,982,742; 6,424,369; 6,452,626; 6,862,036; and 7,002,621.

                                                2
Case 1:19-cv-00438-CMA-MEH Document 74 Filed 06/23/20 USDC Colorado Page 3 of 17




   Samsung filed the instant Motion to Stay. (Doc. # 56.) The PTO has granted all of

   Samsung’s EPR requests, which cover 29 of the 56 Asserted Claims. (Doc. # 63 at 1.)

            On March 2, and on June 18, 2020, Magistrate Judge Hegarty amended the

   original Scheduling Order 3 based on joint motions. (Doc. # 59; Doc. # 73.) Given the

   amendments, several case deadlines are delayed. See (Doc. # 27). To date, Cellect

   and Samsung have exchanged lists of claim terms to be construed and have filed the

   Joint Disputed Claim Terms Chart. Samsung has also filed its Opening Claim

   Construction Brief. All claim construction briefs are due July 17, 2020. Assuming the

   proposed month for a Markman hearing, Samsung’s filing deadline for Final Invalidity

   Contentions would be in early-October, 2020. Given the schedule for Opening and

   Reply Expert Reports, discovery is unlikely to end until well into 2021. (Doc. # 27 at 10–

   13.) No trial date has been set.

                                     II.     LEGAL STANDARD

            Congress has clearly expressed its intent regarding the purpose of allowing

   issued patents to be evaluated for validity within the PTO: EPR, and by analogy IPR,

   “will permit efficient resolution of questions about the validity of issued patents without

   recourse to expensive and lengthy infringement litigation.” H.R. Rep. No. 96-1307, pt. 1,

   at 2 (1980), as reprinted in 1980 U.S.C.C.A.N 6460, 6463.

   A.       THE COURT’S POWER TO STAY PENDING IPR OR EPR

            Courts have the inherent power to stay proceedings to manage their dockets.

   Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he power to stay proceedings is


   3
       Entered June 10, 2019. (Doc. # 27.)

                                                 3
Case 1:19-cv-00438-CMA-MEH Document 74 Filed 06/23/20 USDC Colorado Page 4 of 17




   incidental to the power inherent in every court to control the disposition of the causes on

   its docket with economy of time and effort for itself, for counsel, and for litigants.”). With

   respect to determining whether to stay a case based on IPRs and EPRs pending at the

   PTO, courts consider:

          (1) whether a stay will simplify the issues in question and streamline the
          trial; (2) whether discovery is complete and whether a trial date has been
          set; (3) whether a stay would unduly prejudice the nonmoving party or
          present a clear tactical advantage for the moving party; and (4) whether a
          stay will reduce the burden of litigation on the parties and on the court.

   eSoft, Inc. v. Blue Coat Sys., Inc., 505 F. Supp. 2d 784, 787 (D. Colo. 2007) (applying

   the four factors to a determination of whether to stay proceedings pending EPR)

   (hereinafter “eSoft factors”); Kamstrup A/S v. Axioma Metering UAB, No. 19-cv-1669-

   WJM-SKC, 2019 WL 6296699, at *2 (D. Colo. Nov. 25, 2019) (“The Court finds that

   these factors continue to be helpful when considering whether to enter a stay pending

   IPR proceedings.”). No one factor is determinative, and the totality of the circumstances

   are considered. Broad. Innovation, L.L.C. v. Charter Commc'n, Inc., No. 03-cv-2223-

   ABJ-BNB, 2006 WL 1897165, at *4 (D. Colo. July 11, 2006).

   B.     INTER PARTES REVIEW

          IPR is an adversarial process created by the Leahy-Smith America Invents Act

   (“AIA”). 35 U.S.C. § 100 et seq (2011). One of Congress’s goals in enacting the AIA

   was to reduce the burden of litigation on courts. 4 More specifically, its purpose in



   4
    See H.R. Rep. No. 112-98, pt. 1, at 40 (2011) (“The legislation is designed to establish a more
   efficient and streamlined patent system that will improve patent quality and limit unnecessary
   and counterproductive litigation costs.”); see also 157 Cong. Rec. S1363 (daily ed. Mar. 8,
   2011) (Sen. Schumer commenting that “[l]itigation over invalid patents places a substantial
   burden on U.S. courts and the U.S. economy.”).

                                                  4
Case 1:19-cv-00438-CMA-MEH Document 74 Filed 06/23/20 USDC Colorado Page 5 of 17




   replacing the pre-AIA inter partes reexamination procedure with IPR in the AIA was to

   “giv[e] the Patent Office significant power to revisit and revise earlier patent grants.”

   Cuozzo Speed Techs., LLC v. Lee, 136 S. Ct. 2131, 2139–40 (2016) (citing H.R. Rep.

   No. 112-98, pt. 1, at 45, 48 (2011)); see 157 Cong. Rec. 9778 (2011) (Rep. Goodlatte

   noting that IPR “screen[s] out bad patents while bolstering valid ones”).

          IPR is considered to be at least a partial and, in some situations, a complete

   alternative to litigation of patent validity issues. See SAS Inst., Inc. v. ComplementSoft,

   LLC., 825 F.3d 1341, 1354 (Fed. Cir. 2016) (Newman, J., dissenting) (“The AIA

   proceeding is structured as a complete alternative to litigation of these issues.”). The

   pre-AIA inter partes reexamination process did not allow for discovery, expert evidence,

   oral argument, the application of rules of evidence and procedure, and cross-

   examination. IPR, on the other hand, does allow for such procedures, which further

   corroborates that Congress intended IPRs to be a substitute for litigation. See 35 U.S.C.

   § 316(a); 42 C.F.R. §§ 42.51–.53, .57–.65, .70–.71.

          IPR is conducted by administrative patent judges within the Patent Trial and

   Appeal Board (“PTAB”) of the PTO, 35 U.S.C. § 6(4)(b), and those judges are “of

   competent legal knowledge and scientific ability.” Id. § 6(a). As such, these experts

   within the PTO are more likely come to correct decisions regarding the validity of patent

   claims faster than would be achieved via litigation in district court. See SAS Inst., Inc.,

   825 F.3d at 1354 (Newman, J., dissenting) (“Congress designed the AIA to achieve

   expeditious and economical final resolution.”); see also 157 Cong. Rec. S1352 (daily

   ed. Mar. 8, 2011) (Sen. Udall commenting that “a panel of experts is more likely to


                                                 5
Case 1:19-cv-00438-CMA-MEH Document 74 Filed 06/23/20 USDC Colorado Page 6 of 17




   reach the correct decision on a technical question compared to a jury composed of

   laypeople.”).

          IPR allows any third-party to challenge the validity of issued patents at the

   PTAB. 5 Id. § 311 (a)–(b). An IPR petition must be filed within one year of the initiation of

   litigation alleging infringement of the claims sought to be challenged for validity. Id. §

   315(b). Once a petition for IPR is filed, the patent owner can respond within 3 months,

   justifying why review of the contested claims should not be instituted. 37 C.F.R. §

   42.107(b); 35 U.S.C. § 313. The PTAB typically decides whether to institute IPR by the

   later of three months of the filing date of the patent owner’s response or the due date for

   such a filing. See Kamstrup A/S, WL 6296699, at *1; see also 77 Fed. Reg. 48,757

   (Aug. 14, 2012). The PTAB institutes IPR if “there is a reasonable likelihood that at least

   one of the claims challenged in the petition is unpatentable.” 37 C.F.R. § 42.108(c).

          Once IPR is instituted, the PTO evaluates the contested claims for patentability in

   light of prior art in the form of patents or printed publications. 35 U.S.C. § 311(b). The

   petitioner bears the burden of proving, by a preponderance of the evidence, that claims

   are unpatentable. Id. § 316(e). The patent owner may amend the patent one time by

   motion to cancel claims or to offer a reasonable number of substitute claims to be

   considered by the PTAB. Id. § 316(d)(1)(A-B). Additional motions to amend may be

   allowed to advance settlement negotiations. Id. § 316(d)(2).




   5IPR allows challenges only on the grounds of novelty or obviousness. 35 U.S.C. §§ 102–03.
   EPR, as discussed below, allows challenge also on the grounds of the patent’s specification. Id.
   § 112.

                                                  6
Case 1:19-cv-00438-CMA-MEH Document 74 Filed 06/23/20 USDC Colorado Page 7 of 17




          The PTAB then renders a final written decision on the patentability of the

   contested claims within one year from the date an IPR is instituted, although an

   extension of 6 months for good cause is allowed. 37 C.F.R. § 42.100(c). In the final

   decision, the PTAB may cancel claims because they are unpatentable. See 35 U.S.C.

   §§ 102–03. Parties may also settle any issue; however, this does not preclude the

   PTAB from continuing to issue a final decision regarding patentability. 37 C.F.R. §

   42.74. Any party not satisfied with the final decision of the PTAB may request a

   rehearing, Id. § 42.71(d)(2), or appeal the decision to the Federal Circuit. 35 U.S.C. §

   141(c). Following a written decision by the PTAB, both the petitioner and any other real

   party-in-interest are estopped from asserting in a civil action that a claim is invalid on

   any ground that the petitioner raised or reasonably could have raised during IPR. Id. §

   315(e).

   C.     EX PARTE REEXAMINATION

          EPR allows the PTO to correct mistakes it made during the initial patent

   examination and granting process. 6 The procedure was created to “provide an

   inexpensive, expedient means of determining patent validity which, if available and

   practical, should be deferred to by the courts . . . .” Snyder Seed Corp. v. Scrypton Sys.,

   Inc., No. 98-CV-87S(H), 1999 WL 605701, at *2 (W.D.N.Y. June 11, 1999).




   6
    See, e.g., 3 Pub. Papers 2803 (Dec. 12, 1980) (President Carter commenting that the
   reexamination provisions are “the most significant improvement in our patent laws in more than
   a century.”).


                                                  7
Case 1:19-cv-00438-CMA-MEH Document 74 Filed 06/23/20 USDC Colorado Page 8 of 17




             Any person 7 may, at any time during the enforceability of a patent, request EPR

   of a patent on the basis of prior art consisting of patents or printed publications. 35

   U.S.C. § 302; 37 C.F.R. 1.510(a). The PTO will determine whether a substantial new

   question of patentability regarding any claim has been raised within three months of

   receiving an EPR request. 35 U.S.C. § 303(a); 37 C.F.R. § 1.515(b)(1). If such a

   question is raised, the PTO will order reexamination of the patent. 35 U.S.C. § 304.

   After an order for EPR, the patent owner has the right to respond to the question(s)

   raised and may amend or add new claims to narrow the patent. Id. EPR then proceeds

   as does initial examination of a patent pursuant to 35 U.S.C. §§ 131–33. Id.

             EPR is distinguishable from IPR in two significant ways. First, EPR is not

   adversarial. After the first response from the patentee, the reexamination is effectively a

   closed proceeding and no additional evidence or amendments are allowed. See id. §§

   303–07. Second, a claim that survives EPR does not create estoppel against assertion

   of invalidity in a civil action based on grounds that were, or could have been, raised.

   See id. §§ 302–07. Only the patent owner has the right to appeal an unfavorable final

   written decision of an EPR. 8




   7
       Petitioners in EPR can be patent owners as well as third parties.
   8
     35 U.S.C. § 306 creates the patentee’s right to appeal an unfavorable reexamination decision
   to the PTAB pursuant to 35 U.S.C. § 134(b) and then, following an unfavorable PTAB decision,
   to the Federal Circuit pursuant to 35 U.S.C. § 141. 35 U.S.C. § 306 does not grant a patentee
   the right of appeal following a favorable patentability decision. Greenwood v. Seiko Instruments
   & Elecs., Ltd., No. CIV.A. 85-2812, 1988 WL 146050, at *2 (D.D.C. Jan. 13, 1988). Third-party
   appeals of final EPR decisions are not allowed. MPEP § 2273 (9th ed. Rev. 8, Jan 2018).

                                                     8
Case 1:19-cv-00438-CMA-MEH Document 74 Filed 06/23/20 USDC Colorado Page 9 of 17




                                        III.   DISCUSSION

          When deciding whether to grant a stay when IPRs and/or EPRs are pending at

   the PTO, the Court analyzes the eSoft factors, supra Section II.A, in light of the specific

   procedural posture of the case. The analysis is mindful of Congress’s intent to allow for

   reevaluation of issued patents within the PTO.

   A.     SIMPLIFYING AND STREAMLINING TRIAL

          When weighing this factor, courts consider (1) the role of the PTO’s expertise in

   determining claim validity and the assistance such determination will assist the Court in

   its own analysis and (2) whether “claims, arguments and defenses can be narrowed or

   entirely disposed of . . . .” Broad. Innovation, L.L.C., 2006 WL 1897165, at *5 (quoting

   Gould v. Control Laser Corp., 705 F.2d 1340, 1342 (Fed. Cir. 1983) (“One purpose of

   the reexamination procedure is to eliminate trial of that issue . . . .”)).

          Based on Samsung’s EPR and IPR filings with the PTO, Cellect’s Asserted

   Claims face one or more of the following fates: they (1) survive intact because they are

   not examined or reviewed because Samsung’s requests for EPR and IPR are denied;

   (2) survive intact on their merits following reexamination or review; (3) are cancelled; or

   (4) are narrowed by amendment.

          The PTO has granted all 5 of Samsung’s EPR requests. In due course, the PTO

   will review for validity at least 29 of Cellect’s 56 Asserted Claims. Thus, it is inevitable

   that, in some way, any trial will be simplified by a stay of proceedings. Even assuming

   that Cellect’s argument is correct—that that the odds are in its favor that the Asserted

   Claims will survive EPR (and the possibly instituted IPRs), 29 of the 56 Asserted Claims


                                                  9
Case 1:19-cv-00438-CMA-MEH Document 74 Filed 06/23/20 USDC Colorado Page 10 of 17




   will be reexamined at the PTO. The Court will, therefore, gain valuable expert insight as

   to the issues underlying claim validity. 9 Gould, 705 F.2d at 1342 (“One purpose of the

   reexamination procedure is to . . . facilitate trial of that issue by providing the district

   court with the expert view of the PTO . . . .”); Softview Comput. Prods. Corp. v. Haworth,

   Inc., No. 97 CIV. 8815 KMW HBP, 2000 WL 1134471, at *2 (S.D.N.Y. Aug. 10, 2000)

   (“All prior art presented to the Court will have been first considered by the PTO, with its

   particular expertise.”). As a result of these proceedings, at trial the Court will have the

   benefit of the PTO’s expert analysis.

          If, on the other hand, some of the Asserted Claims are cancelled or the

   examination results in a narrowing of the claim scope, then the scope of the litigation is

   similarly narrowed. Gould, 705 F.2d at 1342 (“One purpose of the reexamination

   procedure is to eliminate trial of that issue (when the claim is canceled) . . . .”); .

          Softview Comput. Prods. Corp., 2000 WL 1134471, at *3 (“If the reexamination

   proceeding invalidates or narrows a claim or claims, the issues at trial will be

   simplified.”).

          Regardless of any statistical jousting the parties might engage in, at least one of

   three outcomes is guaranteed at this point: (1) 29 of Cellect’s 56 Asserted Claims will be

   reexamined and the Court will benefit from the expertise of the PTO at any trial; (2)

   some of the Asserted Claims are cancelled, necessarily narrowing the scope of any

   trial; or (3) some of the Asserted Claims are narrowed by amendment and any trial is


   9
    EPR is conducted by an expert patent examiner, MPEP § 2236 (9th ed. Rev. 8, Jan 2018),
   and IPR is conducted by a panel of three administrative law judges who are “persons of
   competent legal knowledge and scientific ability”. Id § 1202(a)–(c).

                                                  10
Case 1:19-cv-00438-CMA-MEH Document 74 Filed 06/23/20 USDC Colorado Page 11 of 17




   streamlined. Therefore, staying proceedings at this point will result in a simpler and

   more streamlined trial, and this weighs in favor of granting Samsung’s Motion to Stay.

   B.     STATUS OF DISCOVERY AND DATE FOR TRIAL

          When weighing this factor, courts look not only to whether discovery has been

   completed and a trial date has been set, but also to other aspects of litigation

   proceedings such as summary judgment arguments and the status of the final pretrial

   order. 10 Broad. Innovation, L.L.C., 2006 WL 1897165, at *8 (citing Gioello Enters. Ltd. v.

   Mattel, Inc., No. C.A. 99-375 GMS, 2001 WL 125340, at *1 (D. Del. Jan. 29, 2001)

   (noting that future motions for summary judgment could be rendered moot by decisions

   from the PTO)); Softview Comput. Prods. Corp., 2000 WL 1134471, at *3 (noting “the

   Pretrial Order has not yet been prepared.”). In this case, the Court is not persuaded that

   discovery has proceeded so far as to weigh significantly against staying proceedings.

          To date the parties have served requests for production and interrogatories, with

   each fulfilling such requests. The parties have also filed a Joint Disputed Claim Terms

   Chart, and Samsung has filed its opening Claim Construction Brief. Little else of

   substance has happened, however. Also, proceedings have been delayed by several

   motions—including, ironically, two joint motions—to amend the Scheduling Order. Given

   those delays and the normal course of litigation, fact discovery in this case is unlikely to




   10
     The Court recognizes the fact that there is significant variation in when, during litigation
   proceedings, a stay pending IPR or EPR might be granted. Compare, e.g., Gould, 705 F.2d at
   1342 (granting a motion to stay 5 years into litigation and 20 days before trial), with e.g., Tru-
   Balance, LLC v. Alcoa, Inc., No. 11-cv-01127-CMA-BNB, 2012 WL 619114, at *1 (D. Colo. Feb.
   27, 2012) (granting a stay when discovery was not complete and no trial date had been set).

                                                   11
Case 1:19-cv-00438-CMA-MEH Document 74 Filed 06/23/20 USDC Colorado Page 12 of 17




   be completed until the end of 2020, with expert discovery unlikely to conclude until early

   2021. Moreover, no trial date has been set.

         In short, this case is in a relatively early stage of the proceedings and this weighs

   in favor of granting Samsung’s Motion to Stay.

   C.    UNDULY PREJUDICING THE NONMOVING PARTY

         In weighing this factor, courts evaluate (1) whether a delay caused by a stay of

   proceedings unduly prejudices the remedy to which the nonmoving party is entitled, and

   (2) whether the movant unfairly gains a tactical advantage from any stay granted.

   Broad. Innovation, L.L.C., 2006 WL 1897165, at *10. The Court is not persuaded that

   Cellect will be unduly prejudiced by granting Samsung’s Motion to Stay or that a stay

   would create a strategic advantage for Samsung.

         Courts frequently find that mere delay caused by IPR is not prejudicial. See, e.g.,

   Photoflex Prods., Inc. v. Circa 3 LLC, No. C 04-03715 JSW, 2006 WL 1440363, at *2

   (N.D. Cal. May 24, 2006) (“The delay inherent to the reexamination process does not

   constitute, by itself, undue prejudice.”); Micrografx, LLC v. Samsung Telecomm. Am.,

   LLC, No. 3:13-CV-3599-N, 2014 WL 8239371, at *1 (N.D. Tex. July 9, 2014) (“A delay

   caused by the inter partes review process, without more, does not justify denial of a

   stay.”). In this case, the Asserted Patents have all expired. Cellect’s requested remedy

   of damages is, therefore, capped at amounts determined by any pre-expiration

   infringements of any claims that survive IPR, EPR, or review in court. The relief

   requested is, therefore, not unduly prejudiced by any delay due to a stay of

   proceedings.


                                               12
Case 1:19-cv-00438-CMA-MEH Document 74 Filed 06/23/20 USDC Colorado Page 13 of 17




          Furthermore, and as discussed above, IPR provides a more efficient and timely

   resolution to disputes of patent validity than can be achieved by litigation. It is entirely

   unclear whether validity proceedings in district court would proceed any more

   expeditiously than they would at the PTO. Although there certainly exists the possibility

   of delay due to extension of the IPR process by the PTAB, the exercise of the right to

   appeal for rehearing at the PTAB, and exercise of the right of appeal to the Federal

   Circuit, those delays are merely speculative.

          Cellect contends that a stay is prejudicial because it wishes to pursue claims for

   infringement against other alleged infringers, but that it can proceed in only one case at

   a time due to its limited resources. 35 U.S.C. § 286 bars recovery for infringement

   having occurred “more than six years prior to the filing of a complaint.” While a delay of

   proceedings that limits recovery in a subsequent action by Cellect may represent undue

   prejudice, nothing suggests that parallel proceedings at the PTO and in this Court would

   be any more expeditious than would proceedings in this Court alone. If anything, and as

   discussed above, the Court is likely to be more efficient in its proceedings because of

   the PTO’s expert findings.

          When two parties are in competition in the marketplace, there is a risk that a

   patent-holder whose patent is being infringed will be prejudiced in ways that are not

   easily calculated to render monetary damages. Universal Elecs., Inc. v. Universal

   Remote Control, Inc., 943 F. Supp. 2d 1028, 1033–34 (C.D. Cal. 2013) (citing ADA

   Sols., Inc. v. Engineered Plastics, Inc., 826 F. Supp. 2d 348, 350–51 (D. Mass. 2011)

   (“A common complaint among litigating patent-holders is that a stay prevents them from


                                                 13
Case 1:19-cv-00438-CMA-MEH Document 74 Filed 06/23/20 USDC Colorado Page 14 of 17




   vindicating their patent rights for an extended period of time . . . . This prejudice is

   heightened when parties to litigation are direct competitors . . . .”)). In this case,

   however, Cellect and Samsung do not directly compete in the same market. Rather,

   Cellect creates, develops, and licenses technology, while Samsung designs,

   manufactures, and sells products.

          To determine whether Samsung obtains a tactical advantage from a stay of

   proceedings, the Court considers the timing of Samsung’s IPR petition filings at the

   PTO. Samsung’s IPRs were filed, nearly to the day, at the end of the 1-year statutory

   period for filing IPR requests once litigation has been commenced. Some courts have

   found that such timing of filing is reasonable, while other courts consider it an attempt to

   obtain an unfair tactical advantage. Compare, e.g., ACQIS, LLC v. EMC Corp., 109 F.

   Supp. 3d 352, 359 (D. Mass. 2015) (finding that filing IPR petitions within a week of the

   statutory deadline was not unreasonable, stating, “[i]t was reasonable for EMC to wait

   for ACQIS to choose which claims it intended to assert in the litigation before pursuing

   IPRs”), with e.g., Pragmatus Mobile, LLC v. Amazon.com, Inc., No. CV 14-436-LPS,

   2015 WL 3799433, at *1 (D. Del. June 17, 2015) (“The timing of Moving Defendants’

   filing suggests they may be seeking a tactical advantage, given they were aware of the

   prior art asserted in their IPR petition many months before filing the petition just three

   days before the statutory deadline.”).

          In this case, Cellect initiated the litigation on February 14, 2019. It did not,

   however, send a finalized list of Asserted Claims to Samsung until Dec 19, 2019.

   Samsung, therefore, had only about three months to file its 22 IPRs at the PTO. Any


                                                 14
Case 1:19-cv-00438-CMA-MEH Document 74 Filed 06/23/20 USDC Colorado Page 15 of 17




   delay in making a filing of such magnitude, even if it creates a tactical advantage,

   cannot reasonably or fairly be attributed to Samsung. Therefore, based on the totality of

   the circumstances, any delay experienced by Cellect does not weigh against granting

   Samsung’s Motion to Stay.

   D.     REDUCING THE BURDEN OF LITIGATION

          In determining whether a stay of proceedings pending IPR and/or would reduce

   the burden of litigation, courts consider (1) the impact of prior art evaluation by the PTO

   during IPR and EPR; (2) any reduction in costs to the judiciary and to the parties; and

   (3) the likelihood that claims will be narrowed or cancelled. Softview Comput. Prods.

   Corp., 2000 WL 1134471, at *2 (citations omitted). “Courts recognize that shifting the

   patent validity issue to the PTO has many advantages, including . . . all prior art

   presented to the court will have been first considered by the PTO . . . .” eSoft, Inc., 505

   F. Supp. 2d at 786.

          In this case, the PTO will minimally review 29 of the 56 Asserted Claims for

   validity based on its grant of Samsung’s 5 EPR requests. As discussed above, any

   review of the prior art or any narrowing or cancelling of claims by the PTO, simplifies

   proceedings at trial. See supra section III.A. Such simplification reduces the burden of

   litigation on the Court and on the parties. If Samsung’s IPRs are instituted, further

   review and possible narrowing or canceling of the Asserted Claims by the PTO would

   further simplifies the issues before the Court. Therefore, the burdens of litigation –




                                                15
Case 1:19-cv-00438-CMA-MEH Document 74 Filed 06/23/20 USDC Colorado Page 16 of 17




   particularly the parties’ anticipated substantial costs for factual and expert discovery,

   and the Court’s time – are accordingly reduced.

          Moreover, if the Asserted Claims survive any instituted IPR, Samsung will be

   estopped from asserting in litigation that a claim is invalid on any ground that it raised or

   reasonably could have raised during IPR. 35 U.S.C. § 315(e). This also reduces the

   burden of litigation on the Court and on the parties by narrowing the scope of the

   matters before the Court.

          Staying proceedings will likely reduce the burden of litigation on the Court and

   the parties, which weighs in favor of granting Samsung’s Motion to Stay.

          In summary, based on the four factors articulated by the eSoft court, and

   considering both the totality of the circumstances and Congress’s intent in enacting the

   EPR statute, and its reform of inter partes reexamination into its current AIA form of

   IPR, the scales tip heavily in favor of granting Samsung’s Motion to Stay.

                                       IV.     CONCLUSION

          Based on the foregoing, it is ORDERED by the Court that:

   (1) Defendant’s Motion to Stay Pending Inter Partes Review and Ex Parte

      Reexamination of Asserted Claims (Doc. # 56) is GRANTED;

   (2) This case is STAYED from the date of this Order until further notice; and

   (3) The parties shall advise the Court, within seven days, of the PTO’s written decisions

      to institute Samsung’s pending petitions for IPR, and of any final decisions arising

      out of any instituted IPRs and the granted EPRs. Additionally, the parties shall




                                                16
Case 1:19-cv-00438-CMA-MEH Document 74 Filed 06/23/20 USDC Colorado Page 17 of 17




      submit quarterly status updates informing the Court of any relevant developments

      beginning September 28, 2020.




         DATED: June 23, 2020                    BY THE COURT:


                                                 _____________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                            17
